OPINION — AG — ** SUBJECT MATTER ** STATE BOARD OF AGRICULTURE — EMPLOY NOT LESS THAN THREE NOR MORE THAN SIX POLICEMEN UNDER THE STATE BRAND REGISTRY DIVISION 2 Ohio St. 1961 2-10 [2-2-10] ***** QUESTION(1): "ARE ALL EXPENDITURES FOR SAID SPECIAL POLICEMEN, INCLUDING ADMINISTRATIVE, CLERICAL, SALARY, MILEAGE, PER DIEM, AND MISCELLANEOUS EXPENSES TO BE LIMITED TO A TOTAL EXPENDITURE OF $25,000.00 FOR THE FISCAL YEAR.?" — AFFIRMATIVE, QUESTION(2): "ARE THE ACTIVITIES OF SAID POLICEMEN TO BE CONFINED EXCLUSIVELY TO 'INTERCOUNTY AND INTERSTATE INVESTIGATIONS OF LIVESTOCK THEFT AND CONDUCT OF EDUCATIONAL PROGRAMS ON LIVESTOCK BRANDS AND THEFT'?" — AFFIRMATIVE, QUESTION(3): "WOULD DUTIES DELEGATED TO THE OKLAHOMA DEPARTMENT OF AGRICULTURE PRIOR TO 1959 TO BE FINANCED FROM THE AGRICULTURE TRUST FUND, HAVE PRIORITY OVER EXPENDITURES FROM THE AGRICULTURE FUND FOR DUTIES PERFORMED BY SAID SPECIAL POLICEMEN?" — NEGATIVE CITE: 2 Ohio St. 1961 2-10 [2-2-10] (FRED HANSE)